PRICE, Judge:
This is an appeal from the order of June 5, 1978, entered by the Court of Common Pleas of Delaware County, Juvenile Division, finding these two infants,1 to be “dependent children” by reason of sexual abuse. The record establishes that on one occasion, the natural mother, appellant herein, left the children in the care of her 14 year old half-brother for a short period of time while she attended to some necessary business. Both children were later found to be suffering from gonorrhea. All members of the household submitted to a gonorrhea test and the 14 year old was the only person, other than these infants, to have a positive culture smear.
The disease has since been arrested and cured, and these infants and their mother are no longer residing in the same household, the mother having promptly moved so as to be separated from this 14 year old half-brother.
The sole issue for our determination is the sufficiency of the evidence to establish that the children were without parental care and control.2 After an examination of the record, we find the evidence woefully inadequate, under these circumstances, to support in a clear and convincing fashion such a finding, of dependency, and we therefore reverse the order of June 5, 1978. In re Sharpe, 248 Pa.Super. 74, 374 A.2d 1323 (1977); Gunter v. Gunter, 240 Pa.Super. 382, 361 A.2d 307 (1976); Commonwealth ex rel. Grillo v. Shuster, 226 Pa.Super. 229, 312 A.2d 58 (1973).
Order reversed and petition of Delaware County Child Care Service dismissed.

. At the time of the hearing, these children were 2V2 years of age and 4 months of age.


. The Juvenile Act, Act of December 6, 1972, P.L. 1464, No. 333, § 2 as amended August 3, 1977, P.L. 155, No. 41, § 1, 11 P.S. § 50-102(4).